IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-41427
                        Conference Calendar



HIPOLITO QUINONES,

                                         Plaintiff-Appellant,

versus

PAUL PACE, Major, Michael Unit; TERRAL WANNER,
Captain, Michael Unit; L.D. SHEPPARD, Lieutenant,
Michael Unit; RONNIE W. GATEWOOD,
Correctional Officer, Michael Unit,

                                         Defendants-Appellees.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:97-CV-478
                         - - - - - - - - - -
                            April 9, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Hipolito Quinones, Texas inmate # 511282, is BARRED from

proceeding in forma pauperis (IFP) under the Prison Litigation

Reform Act of 1995 (PLRA) because, on at least three prior

occasions while incarcerated, Quinones has brought an action or

appeal in a United States Court that was dismissed as frivolous

or for failure to state a claim upon which relief could be

granted.   See Quinones v. Jock, No. 96-41186 (5th Cir. Oct. 23,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-41427
                                 -2-

1997) (unpublished; appeal of dismissal for frivolousness

dismissed as frivolous counts as two strikes); see 28 U.S.C.

§ 1915(g); see Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.

1996); see Quinones v. Mayfield, No. 6:95cv888 (E.D. Tex. Sept.

24, 1997)(dismissal for failure to state claim counts as strike

when appeal is exhausted or waived); see Adepegba, 103 F.3d at

388.    Accordingly, Quinones’s IFP status is DECERTIFIED, and he

may not proceed IFP in any civil action or appeal filed while he

is in prison unless he is under imminent danger of serious

physical injury.    28 U.S.C. § 1915(g).    The appeal is DISMISSED.

       Quinones has 15 days from the date of this opinion to pay

the full appellate filing fee of $105 to the clerk of the

district court, should he wish to reinstate his appeal.

       IFP DECERTIFIED; APPEAL DISMISSED.